     Case 2:21-cv-01189-KJM-DMC Document 15 Filed 08/04/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL LEE GORE,                                  No. 2:21-CV-1189-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:21-cv-01189-KJM-DMC Document 15 Filed 08/04/21 Page 2 of 6


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names Gavin Newson, the Governor of the State of California, as the only

 9   defendant. See ECF No. 1, pg. 1. Plaintiff states that the United States Constitution makes it

10   clear “that there is to be a distinct division between government and religion.” Id. Plaintiff

11   contends the California Department of Corrections and Rehabilitation (CDCR) fails to do so. See

12   id. at 2. According to Plaintiff, it is not the role of the CDCR “to provide for the religious and

13   spiritual welfare of inmates.” Id. at 3. According to Plaintiff, the CDCR’s Department Operation

14   Manual as well as California prison regulations show a “lack of separation between CDCR and

15   religion.” See id. Specifically, Plaintiff states that following issuance of social distancing

16   guidelines by the President of the United States and the Centers for Disease Control and

17   Prevention, the CDCR suspended all inmate self-help programming “to avoid grouping,” but

18   exempted religious programs. Id. at 4. Plaintiff claims that, by exempting religious activity, the

19   CDCR is violating the First Amendment mandate of separation of church and state. See id. at 4-

20   5. Plaintiff also appears to assert a violation of equal protection in that some inmates are being
21   treated differently than other on the basis of religion. See id. at 5-6.

22

23                                            II. DISCUSSION

24                  The Court finds that Plaintiff’s complaint suffers from a number of defects. First,

25   the only named defendant – Governor Gavin Newsom – is generally immune from suit. Second,

26   to the extent Plaintiff asserts a First Amendment claim based on separation of church and state, he
27   has failed to link the conduct of the named defendant to a constitutional violation he personally

28   suffered. Third, to the extent Plaintiff asserts an equal protection claim based on being treated
                                                         2
     Case 2:21-cv-01189-KJM-DMC Document 15 Filed 08/04/21 Page 3 of 6


 1   differently than inmates who adhere to religious beliefs, Plaintiff fails to state a cognizable claim.

 2          A.      Immunity

 3                  The Eleventh Amendment prohibits federal courts from hearing suits brought

 4   against a state both by its own citizens, as well as by citizens of other states. See Brooks v.

 5   Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition

 6   extends to suits against states themselves, and to suits against state agencies. See Lucas v. Dep’t

 7   of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th

 8   Cir. 1989). A state’s agency responsible for incarceration and correction of prisoners is a state

 9   agency for purposes of the Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782

10   (1978) (per curiam); Hale v. Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en banc).

11                  The Eleventh Amendment also bars actions seeking damages from state officials

12   acting in their official capacities. See Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1995); Pena

13   v. Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam). The Eleventh Amendment does not,

14   however, bar suits against state officials acting in their personal capacities. See id. Under the

15   doctrine of Ex Parte Young, 209 U.S. 123 (1908), the Eleventh Amendment does not bar suits for

16   prospective declaratory or injunctive relief against state officials in their official capacities. See

17   Armstrong v. Wilson, 124 F.3d 1019, 1025 (9th Cir. 1997). The Eleventh Amendment also does

18   not bar suits against cities and counties. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

19   n.54 (1978).

20                  In this case, Plaintiff names the Governor of the State of California as the only
21   defendant. Plaintiff does not, however, allege this defendant was acting in any particular

22   capacity. To the extent Plaintiff sues Defendant Newsom in his official capacity, the action is

23   barred. Plaintiff will be given an opportunity to amend to clarify his allegations.

24          B.      Causal Link

25                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

26   connection or link between the actions of the named defendants and the alleged deprivations. See
27   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

28   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of
                                                         3
     Case 2:21-cv-01189-KJM-DMC Document 15 Filed 08/04/21 Page 4 of 6


 1   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

 2   an act which he is legally required to do that causes the deprivation of which complaint is made.”

 3   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

 4   concerning the involvement of official personnel in civil rights violations are not sufficient. See

 5   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

 6   specific facts as to each individual defendant’s causal role in the alleged constitutional

 7   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

 8                  Here, Plaintiff generally alleges violations of what he sees as the Constitution’s

 9   guarantee of separation of church and state. Plaintiff does not, however, allege how he personally

10   has been harmed by the conduct of the only named defendant – Governor Newsom. Plaintiff has

11   thus failed to show how he was subjected to a constitutional deprivation. Plaintiff will be

12   provided an opportunity to amend.

13          C.      Equal Protection

14                  Equal protection claims arise when a charge is made that similarly situated

15   individuals are treated differently without a rational relationship to a legitimate state purpose. See

16   San Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from

17   invidious discrimination based on race. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

18   Racial segregation is unconstitutional within prisons save for the necessities of prison security

19   and discipline. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam). Prisoners are also

20   protected from intentional discrimination on the basis of their religion. See Freeman v. Arpaio,
21   125 F.3d 732, 737 (9th Cir. 1997). Equal protection claims are not necessarily limited to racial

22   and religious discrimination. See Lee v. City of Los Angeles, 250 F.3d 668, 686-67 (9th Cir.

23   2001) (applying minimal scrutiny to equal protection claim by a disabled plaintiff because the

24   disabled do not constitute a suspect class); see also Tatum v. Pliler, 2007 WL 1720165 (E.D. Cal.

25   2007) (applying minimal scrutiny to equal protection claim based on denial of in-cell meals

26   where no allegation of race-based discrimination was made); Harrison v. Kernan, 971 F.3d 1069
27   (9th Cir. 2020) (applying intermediate scrutiny to claim of discrimination on the basis of gender).

28   ///
                                                        4
     Case 2:21-cv-01189-KJM-DMC Document 15 Filed 08/04/21 Page 5 of 6


 1                  In order to state a § 1983 claim based on a violation of the Equal Protection Clause

 2   of the Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

 3   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that

 4   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

 5   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class

 6   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

 7   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

 8   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

 9                  Here, Plaintiff has not alleged that any individual took action with respect to his

10   rights. While he claims some inmates are allowed to congregate for religious reasons and non-

11   religious inmates must observe social distancing, Plaintiff does not state to which group he

12   belongs. Moreover, Plaintiff’s claim is belied by the facts alleged. Specifically, Plaintiff states

13   that religious inmates are allowed to congregate for religious purposes, which is a legitimate

14   penological reasons given that the denial of religious services could violate the First Amendment.

15   Again, Plaintiff will be provided an opportunity to amend in order to clarify the nature of the

16   constitutional violation he claims to have personally suffered.

17

18                                          III. CONCLUSION

19                  Because it is possible that the deficiencies identified in this order may be cured by

20   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire
21   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

22   informed that, as a general rule, an amended complaint supersedes the original complaint. See

23   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

24   amend, all claims alleged in the original complaint which are not alleged in the amended

25   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

26   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make
27   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

28   complete in itself without reference to any prior pleading. See id.
                                                        5
     Case 2:21-cv-01189-KJM-DMC Document 15 Filed 08/04/21 Page 6 of 6


 1                   If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Finally, Plaintiff is warned that failure to file an amended complaint within the

 8   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 9   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

10   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

11   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

12                   Accordingly, IT IS HEREBY ORDERED that:

13                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

14                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

15   service of this order.

16

17   Dated: August 4, 2021
                                                             ____________________________________
18                                                           DENNIS M. COTA
19                                                           UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                         6
